Filed with the U.S. Securities and Exchange Commission on March 13, 2015 1933 Act Registration File No. 333-179562 1940 Act File No. 811-22668 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 45 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 46 x (Check appropriate box or boxes.) ETF SERIES SOLUTIONS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices, Zip Code) (Registrant’s Telephone Number, including Area Code): (414) 765-5586 Michael D. Barolsky, Secretary ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 10th Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copy to: W. John McGuire Morgan, Lewis & Bockius LLP 2treet NW Washington, DC 20006-1806 Approximate Date of Proposed Public Offering: As soon as practical after the effective date of this Registration Statement It is proposed that this filing will become effective ¨ immediately upon filing pursuant to paragraph (b) x on April 7, 2015 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [x] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE The sole purpose of this filing is to delay the effectiveness of the Registrant’s Post-Effective Amendment No. 41 (the “Amendment”) to its Registration Statement (filed on December 31, 2014) until April 7, 2015.Parts A, B and C of the Amendment are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment (this “Amendment”) to its Registration Statement on Form N-1A under rule485(b) under the Securities Act and has duly caused this Amendment to be signed below on its behalf by the undersigned, duly authorized, in the City of Milwaukee, State of Wisconsin, on March 13, 2015. ETF Series Solutions By: /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this Amendment has been signed below by the following persons in the capacities indicated on March 13, 2015. Signature Title */s/ Ronald T. Beckman Trustee Ronald T. Beckman */s/ David A. Massart Trustee David A. Massart */s/ Leonard M. Rush Trustee Leonard M. Rush */s/ Michael A. Castino Trustee Michael A. Castino */s/ Paul R. Fearday President Paul R. Fearday */s/ Kristen M. Weitzel Treasurer Kristen M. Weitzel *By:/s/ Michael D. Barolsky Michael D. Barolsky, Attorney-in-Fact pursuant to Powers of Attorney
